DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 59-61, 71 and 77 have been amended.
Claims 76 and 78-79 have been cancelled.
Claims 80 and 81 are new.
Claim 59-75, 77 and 80-81  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the amendment of claims 59-61, 71 and 77, and the cancellation of claims 76 and 78-79, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Although Wood-Salomon et al. teach re-assigning  radiologic work studies if service levels are not being met, Lam et al. and Wood-Salomon et al. do not teach “wherein, for a first case of the cases, the computer system initially only assigns the first case to a subset of the workstations so as to expose the first case to only a portion of the readers, but over time, as the first case becomes more urgent to read,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, page 1, line 1 through page 3, line 5) that medical imaging is an important component of medical care and that hospitals and other medical facilities generate a large number of medical imaging cases and assign these organize these human interactions by providing medical cases to readers using the steps of “receiving medical imaging cases, assigning cases to readers, allowing readers to specify choices, receiving information on choices, re-assigning cases based on information on choices” (Claim 59), “receiving medical imaging cases, assigning cases, allowing reads to specify their choices, receiving information on choices, re-assigning cases based on the received information” (Claim 77).  Applicant’s system/method provides medical cases to readers and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claim(s) 59-75, 77 and 80-81 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 59 and 77 is/are directed to the abstract idea of “providing medical cases to readers,” etc. (Applicant’s Specification, page 1, line 12), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 59-75, 77 and 80-81 recite an abstract idea.
Claim(s) 59 and 77 is/are directed to the abstract idea of “providing medical cases to readers,” etc. (Applicant’s Specification, page 1, line 12), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 59-75, 77 and 80-81 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “receiving medical imaging cases, assigning cases to readers, allowing readers to specify choices, receiving information on choices, re-assigning cases based on information on choices” (Claim 59), “receiving medical imaging cases, assigning cases, allowing reads to specify their choices, receiving information on choices, re-assigning cases based on the received information” (Claim 77), that is “providing medical cases to readers,” etc. The limitation of “receiving medical imaging cases, assigning cases to readers, allowing readers to specify choices, receiving information on choices, re-assigning cases based on information on choices” (Claim 59), “receiving medical imaging cases, assigning cases, allowing reads to specify their choices, receiving information on choices, re-assigning cases based on the received information” (Claim 77) are a processes, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving medical imaging cases, assigning cases to readers, allowing readers to specify choices, receiving information on choices, re-assigning cases based on information on choices” (Claim 59), “receiving medical imaging cases, assigning cases, allowing reads to specify their choices, receiving information on choices, re-assigning cases based on the received information” (Claim 77), as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 59-75, 77 and 80-81 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “receiving medical imaging cases, assigning cases to readers, allowing readers to specify choices, receiving information on choices, re-assigning cases based on information on choices” (Claim 59), “receiving medical imaging cases, assigning cases, allowing reads to specify their choices, receiving information on choices, re-assigning cases based on the received information” (Claim 77), that is “providing medical cases to readers,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 59-75, 77 and 80-81 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, workstations, processors, displays, networks (Applicant’s Specification, page 13, lines 2-10, page 17, line 32, page 18, lines 3-4), etc.) to perform steps of “receiving medical imaging cases, assigning cases to readers, allowing readers to specify choices, receiving information on choices, re-assigning cases based on information on choices” (Claim 59), “receiving medical imaging cases, assigning cases, allowing reads to specify their choices, receiving information on choices, re-assigning cases based on the received information” (Claim 77) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, workstations, processors, displays, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, workstations, processors, displays, networks, etc.). At page 13, lines 2-10, page 17, line 32, and page 
Dependent Claims
Dependent claim(s) 60-75 and 80-81 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 60-75 and 80-81 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 60-75 and 80-81 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 59.

Response to Arguments
Applicant’s arguments filed 11/15/2021 with respect to claims 59-75, 77 and 80-81 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/15/2021.
Applicant’s arguments filed 11/15/2021 with respect to claims 59-75, 77 and 80-81 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/15/2021.
Applicant’s arguments filed on 11/15/2021 with respect to claims 59-75, 77 and 80-81 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Lam et al. and Wood-Salomon et al. do not render obvious the present invention because Lam et al. and Wood-Salomon et al. do not disclose “wherein, for a first case of the cases, the computer system initially only assigns the first case to a subset of the workstations so as to expose the first case to only a portion of the readers, but over time, as the first case becomes more urgent to read,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Lam et al. and Wood-Salomon et al. to the amended and new limitations have been found persuasive. Although Wood-Salomon et al. teach re-assigning  radiologic work studies if service levels are not being met, Lam et al. and Wood-Salomon et al. do not teach “wherein, for a first case of the cases, the computer system initially only assigns the first case to a subset of the workstations so as to expose the first case to only a portion of the readers, but over time, as the first case becomes more urgent to read.” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “computers, workstations, processors, displays, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  
Applicant Admission 
In Applicant’s 11/15/2021 Remarks Applicant represents that Applicant’s invention is directed to “automatically assigning a plurality of medical imaging cases.” Therefore, Applicant admits that Applicant’s claimed invention is a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 59-75, 77 and 80-81 recite an abstract idea. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626